Title: Arthur S. Brockenbrough: Statement of UVa funds, 4 Mar. 1825, 4 March 1825
From: Brockenbrough, Arthur S.
To: 

Statement of the Funds of the University of Va the 31st Decr 1824Amt due by Bond4.79605Debts to Individuals on}3.37810acct of Rotunda & other buildgsubscriptions6.57017Debts for current expences}2.75050and General ImprovementsApplicable to the Rotunda5.23162$11.36622$11.36622Annuity for 182515.000008 Professorships @ 150012.000Rent of 6 Hotels from 7 Mar:}98628Current Expences of the Institution}4.000to 1 Jan: @ $200 ⅌ annRent of 100 dor: at 16$ ⅌ Ann}1.40000Military instructor200deduct ⅛th〃 9 smaller Dormitories}9450surplus4.14203at 12$ deduct ⅛th〃 University rent for218 Students @ 15$}2.86125deduct ⅛th$20.3420320.34203Mar. 4. 1825A. S. Brockenbrough Proctor